 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   MARY ANN FRANCO, et al.,
                                                         Case No.: 2:19-cv-00090-GMN-NJK
11             Plaintiff(s),
                                                                        Order
12   v.
                                                                   [Docket No. 23]
13   HILTON GRAND VACATIONS,
14             Defendant(s).
15         Pending before the Court is attorney Christopher Burk’s motion to withdraw as counsel for
16 Plaintiffs. Docket No. 23. Mr. Burk was ordered to file a supplement fully explaining the
17 circumstances giving rise to his motion. See Docket No. 24 at 1. In violation of that order, no
18 such supplement was filed.1 Accordingly, the motion to withdraw is hereby DENIED and the
19 hearing set on the motion is VACATED. Mr. Burk is advised that he must diligently pursue this
20 case on Plaintiffs’ behalf. The Clerk’s Office is INSTRUCTED to mail a copy of this order on
21 Plaintiffs at their address at Docket No. 31.
22         IT IS SO ORDERED.
23         Dated: June 17, 2019
24                                                            ______________________________
                                                              Nancy J. Koppe
25                                                            United States Magistrate Judge
26
           1
            Mr. Burk did file a supplement in a parallel case. See Mejia v. Westgate Las Vegas
27 Resorts, LLC, Case No. 2:18-cv-02128-GMN-NJK, Docket No. 38 (D. Nev. June 11, 2019). In
   an order issued concurrently herewith, the Court is denying the motion to withdraw in that case
28 because an insufficient showing has been made that withdrawal should be allowed.

                                                   1
